Relators allege that the County Commissioners are violating O.A.C.120-1-15(A), which states:  "In establishing a fee schedule to be paid appointed counsel in indigent cases eligible for reimbursement pursuant to section 120.33 of the Revised Code, the county commissioners and county bar association shall establish a schedule that is comparable to the fees paid to retained counsel in the same type of cases.  No county will be entitled to reimbursement from the state public defender if it can be demonstrated that its fee schedule is inadequate for an appointed attorney to cover the costs of overhead while working on an appointed case and to generate a reasonable income for work performed."  Relators should be given the opportunity to prove their case.  If their allegations are even in the ballpark, it should not be difficult. *Page 548